NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 14a0673n.06

                                          No. 13-4134

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                 AU ‘7214
JOSEPH F. HOLSON, JR., Ph.D.; COLLEEN L.                 )
PEPPER,                                                  )                  DEBORAH S. fttiNT Clerk
                                                         )
       Plaintiffs-Appellants,                            )
                                                         )
V.                                                       )
                                                         )
JOHN GOOD, Judge, in His Individual Capacity             )
and/or in His Capacity as Officer/Agent of the City of   )
Ashland, Ohio; KIMBERLY MARCELLI, in Her                 )
Individual Capacity and/or in Her Capacity as Parole     )
Officer with the Ohio Adult Parole Authority;            )
ANDREW HYDE, Attorney at Law; OHIO ADULT                 )
PAROLE AUTHORITY, Ohio Department of                     )     ON APPEAL FROM THE
Rehabilitation and Correction/State of Ohio;             )     UNITED STATES DISTRICT
ASHLAND POLICE DEPARTMENT, City of                       )     COURT     FOR      THE
Ashland, Ohio; ASHLAND COUNTY SHERIFF                    )     NORTHERN DISTRICT OF
DEPARTMENT,           Ashland      County,      Ohio;    )     OHIO
JANE/JOHN DOE(S), in Their Individual and/or             )
Official Capacities,                                     )
                                                         )
       Defendants-Appellees,                             )
                                                         )
and                                                      )
                                                         )
DAVID T. MARCELLI, in His Individual Capacity            )
and/or in His Capacity as Chief of Police of the City    )
of Ashland, Ohio,                                        )
                                                         )
       Defendant.                                        )
                                                         )
                                                         )
       Before: GUY, KETHLEDGE, and STRANCH, Circuit Judges.

       KETHLEDGE, Circuit Judge. Joseph Holson and Colleen Pepper each pled guilty in

Ohio state court to charges of cocaine possession and complicity in the illegal use of a minor in
No. 13-4134
Holson, et al. v. Good et al.

nudity-oriented material or performance. Later they brought this lawsuit claiming a variety of

constitutional violations related to those charges. The district court dismissed these claims on

numerous grounds. We affirm.

                                                 I.

       In 2009, pursuant to a search warrant, police officers with the City of Ashland and

Ashland County searched the home of Joseph Holson and Colleen Pepper. The officers found

cocaine and a video of a female—who the officers believed was a minor—putting on lingerie.

Later that year, Holson and Pepper each pled guilty to possession of cocaine and complicity in

the illegal use of a minor in nudity-oriented material or performance. Each served six months in

prison and was released on parole. Among the parole conditions were that Holson and Pepper

faced certain travel restrictions and were forbidden to contact each other.

       Holson and Pepper filed this suit in 2012, asserting claims against their former lawyers,

the City of Ashland, Ashland County, and the Parole Authority, among others. The plaintiffs

brought most of their claims under 42 U.S.C.      §    1983, alleging an assortment of constitutional

violations concerning the search of their home and their parole conditions. They also brought

state-law claims. The district court stayed the case while the plaintiffs sought to withdraw their

guilty pleas and vacate their convictions and sentences in state court.

       That effort failed. The district court eventually dismissed all of the plaintiffs’ federal

claims pursuant to various motions filed by the defendants. The court also declined to exercise

supplemental jurisdiction over the plaintiffs’ remaining state-law claims. This appeal followed.

                                                 II.

       We review the district court’s dismissal of the plaintiffs’ claims—whether on a motion

for dismissal, judgment on the pleadings, or summary judgment—dc novo.                     Henry v.


                                                -2-
No. 13-4134
Holson, et aL v. GoocI et al.

Chesapeake Appalachia, LLC, 739 F.3d 909, 912 (6th Cir. 2014); Laster v. City of Kalamazoo,

746 F.3d 714, 726 (6th Cir. 2014).

                                               A.

        The plaintiffs first challenge the dismissal of numerous claims concerning their parole

conditions and the search of their home. The district court dismissed these claims under Heck v.

Humphrey, in which the Supreme Court held that if “a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence[,]” a court must dismiss the claim

“unless the plaintiff can demonstrate that the conviction or sentence has already been

invalidated[.j” 512 U.S. 477, 487 (1994). The plaintiffs’ convictions have not been invalidated

here. Thus, their claims were properly dismissed if the claims necessarily imply the invalidity of

the plaintiffs’ convictions or sentences.

       Several of the plaintiffs’ claims are based upon the Fourth Amendment. Heck bars these

claims if the “contested search produced the only evidence supporting the conviction and no

legal doctrine could save the evidence from exclusion.” Harper v. Jackson, 293 F. App’x 389,

392 (6th Cir. 2008) (emphasis in original). Here, by the plaintiffs’ own account, the evidence

supporting their convictions was “the cocaine residue found in their home” and the “video of the

alleged minor trying on lingerie[.j” The plaintiffs do not contend that this evidence would have

been otherwise admissible under a separate legal doctrine.      Nor do they point to any other

evidence that would support their convictions. Thus, Heck bars the plaintiffs’ claims under the

Fourth Amendment.

       The plaintiffs also presented claims under the Ex Post Facto Clause and the Eighth

Amendment, asserting that their parole conditions were “akin to banishment” and constituted

cruel and unusual punishment. Heck bars claims that necessarily imply the invalidity of the


                                               -3-
No. 13-4134
Holson, et al. v. Gooc.4 et al.

plaintiff’s sentence. Wilkinson v. Dotson, 544 U.S. 74, 79-80 (2005). In Ohio, parole “is a part

of the original judicially imposed sentence[.]” State v. Qualls, 967 N.E.2d 718, 726 (Ohio

2012); cf Jones v. Cunningham, 371 U.S. 236, 242-43 (1963) (parole conditions place a paroled

prisoner in “custody” for habeas purposes). Thus, these claims necessarily imply the invalidity

of the plaintiffs’ sentences and are likewise barred by Heck.

                                                B.

        The plaintiffs next challenge the dismissal of their Fifth Amendment claim as untimely.

The plaintiffs claimed that they were deprived of property without due process during the search

of their home. In Ohio, the statute of limitations for a   §   1983 claim is two years and runs from

“when the plaintiff knows or has reason to know of the injury which is the basis” of the claim.

Trzebuckowski v. City of Cleveland, 319 F.3d 853, 856 (6th Cir. 2003). Here, the statute of

limitations ran from when the search took place in February 2009. The plaintiffs filed their

complaint more than three years later. Their Fifth Amendment claim is untimely.

                                                C.

        The plaintiffs also challenge the dismissal of two claims against the Parole Authority,

specifically that the halfway house where Pepper was located was unsanitary and that she

received inadequate medical care there. The district court dismissed these claims because the

Eleventh Amendment generally bars “suits brought in federal court against a state and its

agencies[.]” Grinter v. Knight, 532 F.3d 567, 572 (6th Cir. 2008). The Parole Authority is

undisputedly a state agency, so the Eleventh Amendment indeed bars the plaintiffs’ claims

against the Authority.

       The plaintiffs respond that they also sought injunctive relief against their parole officer,

Kimberly Marcelli, in her official capacity. The Eleventh Amendment would permit that relief.


                                                -4-
No. 13-4134
Holson, et al. v. Good et a!.

See Ex Parte Young, 209 U.s. 123, 159-60 (1908). But the plaintiffs’ only relevant allegations

concerning Marcelli were that she “imposed severe and oppressive conditions” of parole. To the

extent those allegations concern the conditions of Pepper’s halfway house, they are moot, since

she is no longer housed there. See, e.g., Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996). To

the extent these claims concern the conditions of her parole (and thus her sentence under Ohio

law), they are barred by Heck, as shown above.

                                                  D.

         Finally, the plaintiffs challenge the district court’s refusal to exercise supplemental

jurisdiction over their state-law claims after it dismissed all their federal ones. We review that

refusal for an abuse of discretion. Ganiel v. City of Cincinnati, 625 F.3d 949, 952 (6th Cir.

2010).     Generally, “[w]hen all federal claims are dismissed before trial, the balance of

considerations will point to dismissing the state law claims[.]” Id. (internal quotation marks

omitted). We have no basis to say the district court abused its discretion in refusing to exercise

supplemental jurisdiction here. Alternatively, the plaintiffs contend that the district court should

have transferred the case to state court. But the statute the plaintiffs cite in support, 28 U.S.C.

§   1404(a), only allows one federal district court to transfer a case to another. Their arguments

are meritless.

         The district court’s judgment is affirmed.




                                                 -5-